Citation Nr: 1137536	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-34 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for vestigial burns of the left foot.

2. Entitlement to an evaluation in excess of 10 percent for vestigial burns of the left leg.

3. Entitlement to an evaluation in excess of 20 percent for vestigial burns of the right foot with amputation of the right little toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from July 1972 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was brought before the Board in July 2007, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The issue of an increased evaluation for vestigial burns of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Vestigial burns of the left foot are manifested throughout the appeal period by subjective complaints of pain along the plantar aspect of the left foot with fatigability and weakness, and objective evidence of abnormal weight bearing, standing limited to less than three hours and walking limited to less than three miles without assistance, approximating a "moderately-severe" foot disability; ankylosis of the ankle or scarring warranting a separate evaluation are not shown.

2. Vestigial burns of the left leg are manifested throughout the appeal period by a deep scar measuring 35 square centimeters that does not result in limitation of motion, edema, keloid formation or inflammation.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for vestigial burns of the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5284 (2010).

2. The criteria for an evaluation in excess of 10 percent for vestigial burns of the left leg have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.118, Diagnostic Code 7801 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the veteran received notification prior to the initial unfavorable agency decision in August 2005.  The RO's February 2005, September 2006 and September 2010 notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The September 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  The Veteran was afforded VA examinations in March and May 2005 and September 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the disabilities on appeal as they involved a review of the Veteran's medical history and provide a description of pertinent symptomatology related to the Veteran's vestigial burns of the left foot and leg.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As a final note, the Board again observes the instant case was previously remanded in September 2010.  Specifically, the Board determined the Veteran should be provided an additional VA examination to determine the severity of his disabilities on appeal.  As noted above, the Veteran was provided a VA examination in September 2010, which the Board has determined to be adequate for rating purposes.  As such, there has been substantial compliance with the September 2010 remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

I. Vestigial Burns of the Left Foot

The Veteran's service-connected left foot disorder, vestigial burns of the left foot, has been evaluated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a Diagnostic Code 5284 (2010).

According to Diagnostic Code 5284, a 20 percent disability evaluation is assigned for moderately severe foot injury, and a 30 percent disability evaluation is assigned for severe foot injury.  38 C.F.R. § 4.71a , Diagnostic Code 5284 (2010).  If actual loss of use of the foot is shown by the competent evidence of record, a 40 percent disability rating should be awarded.  Id. at Note.

Throughout this appeal, the Veteran has complained of left foot pain which increases with activity, as well as with prolonged standing or walking.  Objective examinations of the Veteran's left foot during the appeal period reflect symptomatology including pain after periods of standing and/or walking.  See March 2005 and September 2010 VA examination reports.  In this regard, the Board notes the Veteran is able to stand more than one hour, but less than three hours, and is able to walk one to three miles at a time without assistance.  There is an absence of objective evidence of swelling/edema though there is some evidence of abnormal weight bearing.  Id.  Finally, the Veteran's burns were noted to be well-healed, and did not result in muscle atrophy, instability or weakness.  Id.

With consideration of the evidence outlined above, the Board concludes that even when the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as DeLuca v. Brown, 8 Vet. App. 202 (1995) are considered, the competent evidence does not show that the Veteran has met the criteria for a higher rating under Diagnostic Code 5284 as his disability picture more closely approximates a "moderately severe" foot disability rather than "severe."  The Board acknowledges the Veteran's increased complaints of pain and discomfort; however, it finds that evidence of pain on use and other symptoms, in conjunction with the minimal objective physical findings, is insufficient to establish a severe disability.  Certainly, there is evidence of some functional loss due to pain, fatigue, and weakness, as contemplated by DeLuca, supra; however, the Board concludes that such loss is more consistent with the currently assigned 20 percent disability rating.

The Board acknowledges the Veteran's representative's assertion that the VA examinations discussed above are inadequate, as they failed to measure range of motion of the Veteran's left foot and ankle.  However, the Board notes the March 2005 VA examination report indicates the Veteran's disability results in no limitation of motion, and the September 2010 VA examination report notes there is no objective evidence of painful motion related to the Veteran's vestigial burns of the left foot.  Furthermore, assuming arguendo that, when taking into considerations the factors discussed by the Court in DeLuca, supra, the Board notes that the currently assigned 20 percent evaluation is the maximum evaluation available under Diagnostic Code 5271, pertaining to limitation of motion of the ankle.  See 38 C.F.R. § 4.71a.  Evaluations greater than 20 percent require objective findings of anklyosis of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  The Board notes there is no objective evidence, or assertion, of ankylosis of the left ankle in the instant case.  As such, evaluating the Veteran's disability based on limitation of motion would not result in a higher disability evaluation than the currently assigned 20 percent.

Finally, the Board has considered whether a separate evaluation may be warranted for scarring associated with the Veteran's disability.  However, no separate evaluation is warranted in the instant case.  In this regard, the Board notes that 38 C.F.R. § 4.118, Diagnostic Code 7801, provides a 10 percent evaluation for burn scars not of the head, face or neck that are deep and nonlinear, which measure at least 39 square centimeters (cm).  However, both the May 2005 and September 2010 VA examination reports note four separate scars of the left foot, measuring a total of 18.4 square cm.  As the Veteran's scars associated with the vestigial burns of the left foot do not measure at least 39 square cm, a separate evaluation is not warranted.  Id. 

In sum, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for his left foot disorder under the Rating Schedule.  Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected left foot disability.  The Board has also considered the applicability of the benefit of the doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 20 percent for vestigial burns of the left foot, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.71a, Diagnostic Code 5284.

II. Vestigial Burns of the Left Leg

The Veteran's service-connected vestigial burns of the left leg have been assigned an evaluation of 10 percent pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 -54,712 (October 23, 2008).  Pertinent to this appeal, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in January 2005.

Under Diagnostic Code 7801, scars, other than on the head, face or neck, that are deep or that cause limitation of motion warrant the following evaluations: area or areas exceeding 144 square inches (929 sq. cm), 40 percent; area or areas exceeding 72 square inches (465 sq. cm), 30 percent; area or areas exceeding 12 square inches (77 sq. cm), 20 percent; area or areas exceeding 6 square inches (39 sq. cm), 10 percent.  Scars in widely separated areas, as on two or more extremities or anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25.  Id., Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. Note (2).

In reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent for scarring related to the Veteran's vestigial burns of the left leg is not warranted in the instant case at any point during the appeal period.  In this regard, a May 2005 VA examination indicates the Veteran's scar was noted to be deep and has a maximum width of 5 centimeters and a maximum length of 7 centimeters, for a maximum total area of 35 square centimeters.   The scar was tender on palpation and was depressed, but was not elevated and did not result in inflammation, edema, ulceration or breakdown, adherence to underlying tissue, inflexibility or limitation or motion.  Likewise, a September 2010 VA examination report notes the Veteran's scar to be deep and measuring 5 cm wide by 7 cm long, for a maximum total area of 35 square centimeters.  There was no skin breakdown over the scar, and the scar was not painful.  There was no inflammation, no edema or keloid formation, and had no other disabling effects.  

As noted above, a 20 percent evaluation requires an area of 77 sq. centimeters or greater.  As the Veteran's scar on the left leg measures no more than 35 sq. cm, an evaluation greater than 10 percent is not warranted in the instant case.  Furthermore, as the March 2005 and September 2010 VA examination reports indicate the Veteran's scar does not cause limitation of motion or loss of function, evaluation pursuant to Diagnostic Code 7805, based on limitation of motion of the affected part, is not applicable to the Veteran's claim.

Under these circumstances, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the appeal period.  The Board notes that it considered whether staged ratings are appropriate.  See Hart, supra.  However, there is no competent evidence that the Veteran's service-connected disability warrants an increased initial evaluation at any point during the appeal period. Absent any competent evidence of symptomatology warranting a higher evaluation than that currently assigned, the preponderance of the evidence is against the Veteran's claim, and the instant appeal must be denied.  38 U.S.C.A. § 1155 .

III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, there is no evidence of record to indicate the Veteran has been hospitalized due to his service-connected vestigial burns of the left foot and left leg, nor is there evidence these disabilities have markedly interfered with his employment.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has indicated that he is currently unemployed due to no jobs being available.  See September 2010 VA examination report.  There is no medical evidence that the Veteran's disabilities have markedly interfered with employment, and the Veteran has not stated that he is unable to perform his duties due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

An evaluation in excess of 20 percent for vestigial burns of the left foot is denied.

An evaluation in excess of 10 percent for vestigial burns of the left leg is denied.




REMAND

In a September 2011 Written Brief Presentation, the veteran's representative alleged, in substance, that the rating decision which originally awarded service connection for vestigial burns of the right foot with amputation of the right little toe involved clear and unmistakable error (CUE) by awarding a single evaluation and not assigning a separate evaluation for amputation of the right little toe. 

This is the first time the Veteran or his representative has raised the issue of CUE, and the RO has not had the opportunity to address this issue.  The CUE question is inextricably intertwined with the increased evaluation issue in this case and must be decided in the first instance by the RO before the Board reaches a final determination on the issue of an increased evaluation for vestigial burns of the right foot with amputation of the right little toe.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

In addition, the Board observes the previous September 2010 Board remand included instructions to adjudicate outstanding claims of: entitlement to service connection for arthritis of the right lower extremity; entitlement to service connection for a neurological disorder of the left lower extremity; and entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.  However, to date, there is no indication these issues have been adjudicated.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, on remand, these issues should be adjudicated by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issues of: (1) entitlement to service connection for arthritis of the right lower extremity; (2) entitlement to service connection for a neurological disorder of the left lower extremity; and (3) entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.  All appropriate procedures should be followed.  The Veteran should be advised that, if he wishes to initiate an appeal of these issues, he must file a timely notice of disagreement following the issuance of a rating decision. 

2. Provide the Veteran with a formal administrative decision that adjudicates the issue of whether the rating decision that originally awarded service connection for vestigial burns of the right foot with amputation of the right little toe should be reversed or revised on the basis of clear and unmistakable error (CUE) in failing to assign a separate rating for the amputation of the right little toe.  If the determination is adverse to the Veteran, the Veteran and his representative must be provided with written notice of the adverse determination and of the Veteran's appellate rights.  See 38 C.F.R. §§ 20.200 , 20.302 (2010). The RO should return this issue to the Board only if the Veteran initiates and completes an appeal in full accordance with the provisions of 38 U.S.C.A. § 7105 (West 2002).

3. After completing the above, review the issue of entitlement to an evaluation in excess of 20 percent for vestigial burns of the right foot with amputation of the right little toe.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


